Citation Nr: 0027789	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  00-15 067	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia




THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.  




ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1962 to March 
1966.

This appeal arises from a November 1999 rating action of the 
Atlanta, Georgia, regional office (RO).  In that decision, 
the RO denied service connection for a cardiovascular 
disorder defined as a heart murmur and aortic stenosis.  


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded (e.g., that it is plausible).  If 
the veteran has not submitted a well-grounded claim, the 
appeal fails as to that claim, and the Board of Veterans' 
Appeals (Board) is under no duty to assist the veteran in any 
further development of that claim.  38 U.S.C.A. § 5107(a) 
(West 1991);  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
However, certain action must be completed even before the 
matter of well-groundedness is considered.  

In this regard, the Board notes that, on correspondence 
received in October 2000, the veteran indicated that he 
desired a personal hearing before a Member of the Board 
either at the local VA office or via videoconferencing.  
Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity to 
present testimony at the requested hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.700(a) (1999).  

Accordingly, the case is REMANDED for the following:

The RO should request that the veteran 
indicate whether he desires to have a 
hearing before a Member of the Board 
sitting at the RO or via 
videoconferencing.  If he expresses a 
desire for one of these hearings, the RO 
should schedule him for such hearing.  

Thereafter, the case should be returned to the Board.  The 
purpose of this REMAND is to satisfy due process concerns.  
No inference should be drawn regarding the final disposition 
of this claim.  Additionally, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




